DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the guided portions" and “the guide portions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is indefinite because it is unclear if “an output element” is the same element as the “support member”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maienschein et al (US 2012/0255394).
Maienschein et al disclose a vibration damping device including a support member that rotates, together with a rotary element to which torque from an engine is transmitted, about a center of rotation of the rotary element, a restoring force generating member that is coupled to the support member so as to transmit and receive the torque to and from the support member and that is swingable with rotation of the support member, and an inertial mass body that is coupled to the support member via the restoring force generating member and that, with rotation of the support member, swings about the center of rotation in conjunction with the restoring force generating member, the vibration damping device comprising: a guided portion (5.1) formed in one of the restoring force generating member (2) and the inertial mass body (3); and a guide portion (6A) formed in the other of the restoring force generating member (2) and the inertial mass body (3) and configured to guide the guided portion (5.1), wherein as the guided portion (5.1) is guided by the guide portion (6A), the restoring force generating member (2) swings with respect to the center of rotation in a radial direction of the support member and the inertial mass body (3) swings about the center of rotation when the support member rotates (see ¶3).
Re claim 14, wherein at least two of the guided portions (5.1, 5.2) and at least two of the guide portions (6A, 6B) are provided for the single restoring force generating member (2).
Re claim 15, wherein the restoring force generating member (2) has the two guided portions (5.1, 5.2) or the two guide portions (6A, 6B) formed symmetrically with respect to a centerline in a circumferential direction of the restoring force generating member (2), and the inertial mass body (3) has the two guide portions (6A, 6B) or the two guided portions (5.1, 5.2) for the single restoring force generating member (2).
Re claim 16, wherein as the two guided portions (5.1, 5.2) are guided by the two guide portions (6A, 6B), the restoring force generating member (2) swings in the radial direction without moving with respect to the support member in a circumferential direction of the support member and the inertial mass body (3) swings in the circumferential direction (see ¶3).
Re claim 16, wherein as the two guided portions (5.1, 5.2) are guided by the two guide portions (6A, 6B), the restoring force generating member (2) swings in the radial direction without moving with respect to the support member in a circumferential direction of the support member and the inertial mass body (3) swings in the circumferential direction (see ¶3).
Re claim 18, wherein the guide portion (6A) guides the guided portion (5.1) so that, when the support member rotates, the restoring force generating member (2) swings with respect to the center of rotation in the radial direction and swings about an imaginary axis, the imaginary axis being defined so that a position of the imaginary axis relative to the inertial mass body (3) does not change (see Fig 1).
Re claim 20, wherein the guide portion (6A) includes a concave guide surface (see Fig 1), and the guided portion (5.1) includes a shaft portion (8) and an outer ring (19) that is rotatably supported by the shaft portion (8) and that rolls on the guide surface (6A).
Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhoog (US 2015/0075320).
Verhoog discloses a vibration damping device including a support member that rotates, together with a rotary element to which torque from an engine is transmitted, about a center of rotation of the rotary element, a restoring force generating member that is coupled to the support member so as to transmit and receive the torque to and from the support member and that is swingable with rotation of the support member, and an inertial mass body that is coupled to the support member via the restoring force generating member and that, with rotation of the support member, swings about the center of rotation in conjunction with the restoring force generating member, the vibration damping device comprising: a guided portion (36) formed in one of the restoring force generating member (and the inertial mass body (33a); and a guide portion (35) formed in the other of the restoring force generating member (33b) and the inertial mass body (33a) and configured to guide the guided portion (36), wherein as the guided portion (36) is guided by the guide portion (35), the restoring force generating member (33b) swings with respect to the center of rotation in a radial direction of the support member (26) and the inertial mass body (33a) swings about the center of rotation when the support member rotates (see Fig 3).
Re claim 14, wherein at least two of the guided portions (36) and at least two of the guide portions (35) are provided for the single restoring force generating member (33b).
Re claim 15, wherein the restoring force generating member (33b) has the two guided portions (36) or the two guide portions (35) formed symmetrically with respect to a centerline in a circumferential direction of the restoring force generating member (33b), and the inertial mass body (33a) has the two guide portions (35) or the two guided portions for the single restoring force generating member (33b).
Re claim 16, wherein as the two guided portions (36) are guided by the two guide portions (35), the restoring force generating member (33b) swings in the radial direction without moving with respect to the support member (26) in a circumferential direction of the support member (26) and the inertial mass body (33a) swings in the circumferential direction (see Fig 3).
Re claim 17, wherein as the two guided portions (36) are guided by the two guide portions (35), the restoring force generating member (33b) swings in the radial direction without moving with respect to the support member (26) in a circumferential direction of the support member (26) and the inertial mass body (33a) swings in the circumferential direction (see Fig 3).
Re claim 18, wherein the guide portion (35) guides the guided portion (36) so that, when the support member (26) rotates, the restoring force generating member (33b) swings with respect to the center of rotation in the radial direction and swings about an imaginary axis (see Fig 3), the imaginary axis being defined so that a position of the imaginary axis relative to the inertial mass body (33a) does not change (see Fig 1).
Re claim 19, the guided portion (36) is provided in the restoring force generating member (33b), and the guide portion (35) is formed in the inertial mass body (33a).
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9404555 		shaft portion
US 20160258521 	inertia rings
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656